 PIERREPELLATON ENTERPRISES, INC.PierrePellatonEnterprises,Inc.;PierrePellatonApartments at Mineola,Inc.; PierrePellaton Apart-ments,Inc.;Pierre Pellaton at ClintonAvenue,Inc.; FardaleApartments Corp.;Pierre Pellaton, anIndividual,and Estate of Pierre Pellaton;and Mi-chael Kluger,FredSeidenfeldand Aaron Sokol, aco-partnership doing business as S.K.S.Associatesand Local 307, Service EmployeesInternational.Union, AFL-CIO. Case 29-CA-2670January 23, 1976SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND WALTHEROn January 24, 1973, the National Labor Rela-tionsBoard issued its Decision and Order in theabove-entitled proceeding,' directing the Respon-dent, Pierre Pellaton Enterprises, Inc., its officers,agents, successors, and assigns,inter alia,to offerfour employees reinstatement and to make themwhole for their losses resulting from the unfair laborpractices found to have been committed by PierrePellaton Enterprises, Inc., in violation of Section8(a)(1) and (3) of the National Labor Relations Act,as amended. Thereafter on January 15, 1974, theBoard's Order was enforced by the United StatesCourt of Appeals for the Second Circuit by defaultjudgment.Pursuant to an amended backpay specificationand appropriate notice issued by the Regional Direc-tor for Region 29, a hearing was held on January21-24, 1975, before Administrative Law Judge MaxRosenberg, for the purpose of determining the back-pay due the discriminatees.On May 30, 1975, the Administrative Law Judgeissued the attached Supplemental Decision. Thereaf-ter,Respondent S.K.S. Associates filed exceptionsand a brief in support thereof. The General Counselfiled a brief in support of the Supplemental Decisionof the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge, and to adopt the Supplemental Order.'201 NLRB 409(1973).2The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to over-ORDER555Respondent Michael Kluger,Fred Seidenfeld andAaron Sokol,a co-partnership doing business asS.K.S. Associates,Great Neck,New York,its agents,successors,and assigns,shall pay to William Black-man, Donald McCullough,Bernard Short,and Ru-fus P.Short,the amounts specified in the BackpaySpecification,as amended,plus interest thereon atthe rate of 6 percent per annum,calculated in themanner set forthinLocal 138,InternationalUnion ofOperating Engineers,AFL-CIO,et al.(Nassau andSuffolkContractors'Association,Inc.)151 NLRB 972(1965), less any lawfully required tax withholding,and such additional backpay and interest as shall ac-crue because of the continued failure and refusal ofRespondent to make valid offers of reinstatement tothe discriminatees.rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDryWall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.3S.K.S. Associates contends that it was improper for the General Counselto settle with the Pellaton parties. Inasmuch as the settlement agreement isnot before us,we express no opinion as to the propriety of the GeneralCounsel's action in settling with the Pellatan parties or the acceptability ofthe terms of that agreement.Furthermore,inasmuch as the Pellaton partiesare not before us, our decision herein is limited to a resolution of the issueof S.K.S.' liability.Our decision, therefore,is not to be construed as a find-ing or a determination that the Pellaton parties are absolved from primaryresponsibility for making whole the discriminatees for any losses they mayhave sustained following S.K.S. Associates'successorship.See, e.g.,GoldenState BottlingCo., Inc. v. N.L.R.B., 414 U.S.168 (1973);Perma Vinyl Corpo-ration, et al.,164 NLRB 968 (1967).Member Fanning does not join in thethe above and would affirm the Administrative Law Judge without addi-tional comment.SUPPLEMENTAL DECISIONMAx ROSENBERG, Administrative Law Judge: With Allparties represented, this proceeding was heard before me inBrooklyn, New York, on January 21, 22, 23, and 24, 1975,on an amended Backpay Specification filed by the GeneralCounsel of the National Labor Relations Board and ananswer filed thereto by Pierre Pellaton Enterprises, Inc.;Pierre Pellaton Apartments at Mineola, Inc.; Pierre Pella-ton Apartments, Inc; Pierre Pellaton Apartments at Clin-ton Avenue, Inc.; Fardale Apartments Corp.; Pierre Pella-ton, an Individual, and Estate of Pierre Pellaton, hereincalled Pellaton Enterprises, andMichaelKluger, FredSeidenfeld and Aaron Sokol, a co-partnership doingbusiness as S.K.S. Associates, herein called S.K.S. or theRespondent. This backpay litigation finds its origin in a222 NLRB No. 88 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard Decision and Order rendered on January 24, 1973,1which directed Pellaton Enterprises to compensate DonaldMcCullough, William Blackman, Bernard Short, and Ru-fus P. Short for any loss of pay which they may have suf-feredas a resultof Pellaton Enterprises' discriminationpracticed against them in violation of Section 8(a)(3) of theNational Labor Relations Act, as amended. Thereafter, onJanuary 29, 1974, the United States Court of Appeals forthe Second Circuit entered a decree enforcing the backpayprovision of the Board's Order.Following the court's decree, a controversy arose overthe amount of backpay owed to the discriminatees. In con-sequenceof the dispute, the Regional Director for Region29 issued his amended backpay specification and notice ofhearing on October 23, 1974. Pellaton Enterprises and Re-spondent interposed their answers to the foregoing affirma-tive pleadings.Prior to the opening of the hearing, and on January 21,1975, Pellaton Enterprises entered into a settlement stipu-lation with the General Counsel and the Charging Party,Local 307, Service Employees International Union, AFL-CIO, herein called the Union, pursuant to which it fulfilleditsbackpay liability to the discriminatees from the com-mencement of the backpay periods until September 15,1972, the date on which Pellaton Enterprises sold theabove-mentioned properties to Respondent, by the pay-mentof the following sums to the claimants:William Blackman$2,696Donald McCullough3,934Bernard Short1,443RufusP. Short3,927Accordingly, when the hearing commenced on January 21,1975, only S.K.S. was before the bar, and only two issuesremained for consideration, namely, whether S.K.S. was abona fide successor to Pellaton Enterprises which shouldbe held responsible for remedying the unlawful conduct ofits predecessor, by reinstating the discrimmatees, and mak-ing them whole for any loss of pay since the date it suc-ceeded to Pellaton Enterprises' business, and, whether cer-tainof the General Counsel's calculations of backpay wereappropriately made. I turn next to a consideration of theseissues.A. SuccessorshipInPerma Vinyl Corporation,2the Board, with court ap-proval, set forth its policy regarding the responsibility of asuccessor to remedy the unfair labor practices of its prede-cessor, and announced the reasons therefor. Thus, theBoard stated that:To further the public interest involved in effectuatingthe policies of the Act and achieve the "objectives ofnational labor policy, reflected in established princi-ples of federal law," we are persuaded that one whoacquires and operates a business of an employer foundguilty of unfair labor practices in basically unchangedform under circumstances which charge him with no-tice of unfair labor practice charges against his prede-'201 NLRB 409 (1973).2 164 NLRB 968, 969 (1967),sub nom,United States Pipe and FoundryCompany,enfd. 398 F.2d 544 (C.A. 5, 1968)cessor should be held responsible for remedying hispredecessor's unlawful conduct.In imposingthis responsibility upon a bona fidepurchaser, we are not unmindful of the fact that hewas not a party to the unfair labor practices and con-tinues to operate the business without anyconnectionwith his predecessor. However, in balancing the equi-ties involved there are other significant factors whichmust be taken into account. Thus, "It is the employingindustry that is sought to be regulated and broughtwithin the corrective and remedial provisions of theAct in the interest of industrial peace." When a newemployer is substituted in the employing industrythere has beenno realchange in the employing indus-try insofar as the victims of past unfair labor practicesare concerned, or the need for remedying those unfairlabor practices. Appropriate steps must still be taken ifthe effects of the unfair labor practices are to be er-ased and all employees reassured of their statutoryrights. And it is the successor who has taken over con-trol of the business who is generally in the best posi-tionto remedy such unfair labor practicesmost effec-tively. The imposition of this responsibility upon eventhe bona fide purchaser does not work an unfair hard-ship upon him. When he substituted himself in placeof the perpetrator of the unfair labor practices, he be-came the beneficiary of the unremedied unfair laborpractices.Also, his potential liability for remedyingthe unfair labor practices is a matter which can bereflected in the price he pays for the business, or hemay secure an indemnityclausein the sales contractwhich will indemnify him for liability arising from theseller'sunfair labor practices.On August 25, 1972,3 Administrative Law Judge LloydBuchanan issued the initial decision in this proceeding inwhich he found that Pellaton Enterprises had discriminato-rilydischargedWilliam Blackman, Donald McCullough,Bernard Short, and Rufus P. Short. He therefore orderedthat Pellaton Enterprises make them whole for any loss ofpay sustained by reason of the discrimination practicedagainst them, and to offer them immediate and full rein-statement to their former positions or, if those positions nolonger existed, to substantially equivalent positions, with-out prejudice to their seniority or other rights and privi-leges.William H. Burke, the general organizer and secre-tary for the Union, received a copy of JudgeBuchanan'sdecision about a day or two following its rendition. Burketestified credibly and I find that, having learned that S.K.S.was one of the potential buyers of Pellaton's apartmenthouses, he telephoned Aaron Sokol, a partner in S.K.S., onor about August 27, and informed the latter that the Unionhad won the pending unfair labor practice case againstPellaton Enterprises; that Judge Buchanan's decision or-dered that Blackman, McCullough, Bernard Short, andRufus P. Short be awarded backpay and reinstated; and,that Pellaton Enterprises bargain with the Union. Burkeadded that, in the event S.K.S. acquired the properties ofPellatonEnterprises, S.K.S. might be liable for remedyingPellatonEnterprises'unfair labor practices. Sokol re-sponded that he had been working on a clause in the con-sUnless otherwise indicated,all dates hereinfall in i972 PIERRE PELLATON ENTERPRISES, INC.templated purchase contract with Pellaton Enterpriseswhich would hold S.K.S. harmless for any liability whichthe former company may have incurred under the Act.Burke further credibly testified and I find that, on Sep-tember 7 or 8, he again telephoned Sokol and once moreadvised of the Administrative Law Judge's decision, evenreading portions of it to Sokol. Sokol replied that he didnot believe S.K.S. would be responsible for Pellaton Enter-prises' illegal labor acts in the event he purchased its apart-ment houses, and remarked that he had decided to refrainfrom any discussions with the Union concerning the dis-criminatees or from negotiating with the Union.On September 7, S.K.S. and Pellaton Enterprises execu-ted a purchase agreement pursuant to which S.K.S. boughtthe apartment buildings here involved, with a closing dateset for September 15. On September 12, pursuant toBurke's instructions,- the Union's attorney wrote to Ber-nard Langweiler, S.K.S.'s counsel, informing the latter ofthe terms of Administrative Law Judge Buchanan's deci-sion and requesting that Langweiler contact the Union'slaw firm to discuss those terms. The letter was received byLangweiler on September 13, 1972.4At the closing on September 15, Sokol and his counselsought to obtain a clause in the purchase agreement pur-suant to which Pellaton Enterprises would shoulder theburden of liability after that date for its antecedent unfairlabor practices. However, the representatives of PellatonEnterprises demurred at this request and, because S.K.S.would lose a large money deposit if it failed to sign thecontract and because Sokol believed that he had arrived ata good business deal, he decided legally to close on theagreement. Thereafter, in the belief that it had no responsi-bility to rectify the unfair labor practices committed byPellaton Enterprises, S.K.S. declined to reinstate the dis-criminatees or bargain with the Union following Septem-ber 15.Accordingly, I find and conclude that S.K.S. acquiredthe properties of Pellaton Enterprises on September 15with full prior knowledge that the seller had previously en-gaged in unremedied unfair labor practices.Moreover, I am convinced and find that, with thechange in ownership which occurred on September 15, noconcomitant change in the "employing industry" by S.K.S.'s acquisition of Pellaton Enterprise's properties resulted.Sokol testified that it was the policy of S.K.S. that, when itacquired additional rental properties, "The usual thing is,when you're taking over a building, you are not makingchanges right away." Thus, Sokol retained the building su-perintendents who had been employed by Pellaton Enter-prises, and hired two employees of Pellaton Enterprises.4 In his testimony, Sokol claimed that he first became aware that PellatonEnterprises had committed violations of the Act on either September 20 or22, almost a week after S K.S. acquired the apartment houses I creditBurke's contrary testimony, not only because he impressed me as a sincereand forthright witness, but also because I deem it implausible that Sokol'sattorney would have failed to apprise him of the letter from the Unionwhich his attorney received on September 13, 2 days prior to the closing557Hence, it is not unreasonable to assume that, had the dis-criminatees been working for Pellaton Enterprises on Sep-tember 15 when S.K.S. acquired the apartment houses,they would have been retained by S.K.S. While it is truethat S.K.S. instituted changes regarding the duties and re-sponsibilities of the superintendents, and increased thecentralization of its business operations at the four loca-tions, I am not persuaded that these alterations in operat-ing procedure changed the essential character of the "em-ploying industry" in any significant respect.In short, I find and conclude that, on and after Septem-ber 15, S.K.S. became a bona fide successor to PellatonIndustries and, as such, became responsible for remedyingthe unfair labor practices committed by Pellaton Industrieswhich persisted after that date, under the teachings ofPer-ma Vinyl Corporation.'B. Backpay CalculationsRespondent, at the hearing, had no substantial quarrelwith the backpay calculations set forth in the BackpaySpecification .6 It did, however, protest the award of mone-tary amounts for rentals of apartments and the services oflaundry, although Respondent agreed as to the value of thelaundry offered to the men in the past. However, Respon-dent adduced no testimony relating to whether or not itprovided laundry services to its employees. Moreover, withrespect to the sum of $400 per month which the GeneralCounsel claimed as the appropriate amount paid to em-ployees for rentals of apartments, this figure was obtainedfrom Respondent's complaint in a local suit which wasbrought to evict the superintendents from their quarters inRespondent's buildings. Accordingly, I adopt the backpaycalculations contained in the Backpay Specification.ORDER?Having found and concluded that Respondent, S.K.S.Associates, Great Neck, New York, became the bona fidesuccessor to Pellaton Enterprises on September 15, I shallorder that it pay to William Blackman, Donald McCul-lough, Bernard Short, and Rufus P. Short, the amountspecified in the Backpay Specification, as amended, plusinterest thereon at the rate of 6 percent per annum, calcu-lated in the manner set forth inLocal 138, InternationalUnion of Operating Engineers, AFL-CIO, et al,151 NLRB972 (1965), less any lawfully required tax withholding, andsuch additional backpay and interest as shall accrue be-cause of the continued failure and refusal of Respondent tomake valid offers of reinstatement to the discriminatees.5 SeeIn,4 supra6In its brief,Respondent failed totake issuewith the propriety of any ofthe General Counsel's calculations7 In the event no exceptionsare filed as provided by Sec 102 46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommended Order hereinshall, asprovided in Sec102.48 of theRules and Regulations,be adopted by the Boardand becomeitsfindings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.